Case:19-04299-jwo Doc#:23 Filed: 11/21/19 Page1of2

Linked stakes Gatkeoeky Covet

2UISNOV 21 AMID: 18

Seatt Suaak 21sien MICHELE 04, CER

: ¥DHOTCY OAL
Mich RaCountoey ition eAse WD (A-B4259 ~ WS
VauZ N. Un s+ 48: 242I6

To, Ui IeRHe
| was costs vA collactonk,

Wolahons ef Banboupky
Hewsvalc \dege Beuh

Cade. is2.

Ups VWesnroe. cocditses conhnocda BeU0UZ
Mores Feou my ACOUNT.

Dw \W-\S-19 MON WAS placed ivi My weet
and Wren nizaiateN ba MOL, This isthe Sed
ye <iNce dws capel issued aud <ceurd » Nshee
oe PRanleop Wy to UDO pecounhncy Nepr

nis achan neletes, SFrdcoa\ Biles cf Ronteryptsy
Ace eONDNo continucs to cisezcpd these. poles
This late w 1s Foothee. supe: Ln cok catee_
accesUnthNiey to ca@Asc CO lechous varbl thazondusion
fH Wie Bankouple peercacediny. Thauk van,
ec, MNO. Fecou +, \ |
‘he “ ‘fp _ Sesek Spek
I< touplesy Prat IW- 1S~19

 
Case:19-04299-jwo Doc#:23 Filed: 11/21/19 Page 2 of 2

\ \ Wtezcl Ate: “Ban Level}

20I9NOV 21 AM IO: 18

MICHELLE i, WILSON, CLERK
Claolt oF Yre Covertils, saiinurtey court
WESTERN DIST, VP reg as der No I4-o4z9¢ -\USB

<<: FV 2ks

T fled pation te 4 covet cadee on N+
2H. 20\%, Wis coAs NOW ZS days ree.
Cpaditae Nz coM\eclion aun atece_the
lato isda by this Covet Cupoy
<5 dhs novual? tb watths lon foo n Couct cedza,

THANE Uv fo Ypoe te.
Respectfully,
_ Sow SS

 

 

181A

Seesth kK Z2Si@9
I4Z Mais <b
SL ONIA: Wii Used
